UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-139704 CORNERSTONE GROWTH & INCOME REIT, INC. (Exact name of registrant as specified in its charter) MARYLAND 20-5721212 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1920 MAIN STREET, SUITE 400, IRVINE, CA 92614 (Address of principal executive offices) (Zip Code) 949-852-1007 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by section13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of November 1, 2007, we had 100 shares of the registrant’s common stock issued and outstanding. PART I - FINANCIAL INFORMATION FORM 10-Q Cornerstone Growth & Income REIT, Inc. TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION Item1. Financial Statements: Condensed Consolidated Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 2 Condensed Consolidated Statements of Operations for the Three and Nine Months ended September 30, 2007 (unaudited) 3 Condensed Consolidated Statement of Stockholder’s (Deficit) Equity for the Nine Months ended September 30, 2007 (unaudited) 4 Condensed Consolidated Statement of Cash Flows for the Nine Months ended September 30, 2007 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosure About Market Risk 17 Item4. Controls and Procedures 17 PARTII. OTHER INFORMATION 17 Item 1A. Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item6. Exhibits 18 SIGNATURES 19 1 Table of Contents CORNERSTONE GROWTH & INCOME REIT, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS September30, 2007 December31, 2006 (unaudited) ASSETS Cash and cash equivalents $ 145,614 $ 201,000 Prepaid expenses 105,034 — Total assets $ 250,648 $ 201,000 LIABILITIES, MINORITY INTEREST AND STOCKHOLDER’S (DEFICIT) EQUITY Accounts payable $ 21,241 $ — Account payable to related party 32,537 — Accrued liabilities 86,392 — Total liabilities 140,170 — Minority interest 156,395 200,000 Commitments and contingencies (Note 4) Stockholder’s (deficit) equity: Preferred stock, $0.01 par value; 20,000,000 shares authorized; no shares issued and outstanding Common stock, $0.01 par value; 580,000,000 shares authorized; 100 shares issued and outstanding at September 30, 2007 and December 31, 2006 1 1 Additional paid-in capital 999 999 Accumulated deficit (46,917 ) — Total stockholder’s (deficit) equity (45,917 ) 1,000 Total liabilities, minority interest and stockholder’s (deficit) equity $ 250,648 $ 201,000 The accompanying notes are an integral part of these consolidated condensed interim financial statements. 2 Table of Contents CORNERSTONE GROWTH & INCOME REIT, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) Threemonths ended September30,2007 Ninemonths ended September30,2007 Revenues $ — $ — Expenses General and administrative 94,410 94,610 Operating loss (94,410 ) (94,610 ) Interest income, net 131 4,088 Net loss before minority interest (94,279 ) (90,522 ) Minority interest (43,605 ) (43,605 ) Net loss $ (50,674 ) $ (46,917 ) Per share amount: Basic and diluted loss allocable to common stockholder $ (507 ) $ (469 ) Weighted average shares outstanding 100 100 The accompanying notes are an integral part of these consolidated condensed interim financial statements. 3 Table of Contents CORNERSTONE GROWTH & INCOME REIT, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S (DEFICIT) EQUITY For the Nine Months Ended September 30, 2007 (Unaudited) CommonStock Numberof Shares Common StockPar Value Additional Paid- InCapital Accumulated Deficit Total Balance – December 31, 2006 100 $ 1 $ 999 $ — $ 1,000 Net loss — — — (46,917 ) (46,917 ) Balance – September 30, 2007 100 $ 1 $ 999 $ (46,917 ) $ (45,917 ) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 4 Table of Contents CORNERSTONE GROWTH & INCOME REIT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Ninemonthsended September30, 2007 Cash flows from operating activities Net loss $ (46,917 ) Adjustments to reconcile net loss to net cash used in operating activities: Minority interest (43,605 ) Change in operating assets and liabilities: Prepaid expenses (105,034 ) Accounts payable, account payable to related party and accrued liabilities 140,170 Net cash used in operating activities (55,386 ) Net decrease in cash and cash equivalents (55,386 ) Cash and cash equivalents - beginning of period 201,000 Cash and cash equivalents - end of period $ 145,614 The accompanying notes are an integral part of these consolidated condensed interim financial statements. 5 Table of Contents CORNERSTONE GROWTH & INCOME REIT, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) 1. Organization Cornerstone Growth & Income REIT, Inc. (formerly known as Cornerstone Institutional Growth REIT, Inc.), a Maryland corporation (the “Company”), was formed on October 16, 2006 under the General Corporation Law of Maryland for the purpose of engaging in the business of investing in and owning commercial real estate. The Company is newly formed and is subject to the general risks associated with a start-up enterprise, including the risk of business failure. The Company’s year end is December 31. As used in this report, “we” “us” and “our” refer to Cornerstone Growth & Income REIT, Inc. On May 1, 2007, our board of directors approved a change in our name to Cornerstone Growth and Income REIT, Inc. and on July 13, 2007 approved a change in our name to Cornerstone Growth & Income REIT, Inc. Our advisor is Cornerstone Leveraged Realty Advisors, LLC (formerly known as CIPLFA Advisors, LLC), a Delaware limited liability company (the “Advisor”), formed on October 16, 2006, and an affiliate of us. The Advisor is responsible for managing our affairs on a day-to-day basis and for identifying and making acquisitions and investments on our behalf under the terms of an advisory agreement (the "Advisory Agreement") that we will enter into prior to commencement of the Offering (defined below). On November 14, 2006, Terry G. Roussel, our President and CEO, purchased 100 shares of common stock for $1,000 and became our initial stockholder. Our articles of incorporation authorize 580,000,000 shares of common stock with a par value of $.01 and 20,000,000 shares of preferred stock with a par value of $.01. We will offer a minimum of 100,000 (the “Minimum Number of Shares”) and a maximum of 50,000,000 shares of common stock, consisting of 40,000,000 shares for sale to the public (the “Primary Offering”) and 10,000,000 shares for sale pursuant to the distribution reinvestment plan (collectively, the “Offering”). On August 10, 2007, the Securities and Exchange Commission (“SEC”) declared our registration statement effective. As of September 30, 2007, we had not received any subscriptions for shares under our Offering. On March 8, 2007 our board of directors approved a four-for-five reverse stock split. All share information herein (including Offering shares, outstanding shares and distribution reinvestment plan shares) reflects this split. As of September 30, 2007, we had engaged only in organizational and offering activities, and no shares had been sold in the Offering. Pacific Cornerstone Capital, Inc. (“PCC”), an affiliate of the Advisor, will serve as the dealer manager for the Offering. Pursuant to a dealer manager agreement that we have entered into with PCC prior to commencement of the Offering, PCC is responsible for marketing our shares being offered pursuant to the Offering. We intend to invest the net proceeds from the Offering primarily in investment real estate including industrial real estate located in major metropolitan markets in the United States. As of September 30, 2007, we had neither purchased nor contracted to purchase any properties, nor has the Advisor identified any properties in which there is a reasonable probability that we will invest. Cornerstone Growth & Income Operating Partnership, L.P. (formerly known as Cornerstone Institutional Growth Operating Partnership, L.P.), a Delaware limited partnership (the “Operating Partnership”), was formed on October 17, 2006. On November 9, 2006, the Advisor purchased a 99% limited partnership interest in the Operating Partnership for $200,000 and on November 14, 2006 we purchased a 1% general partner interest for $1,000. We expect to conduct all or a portion of our operations through the Operating Partnership. Our financial statements and the financial statements of the Operating Partnership are consolidated in the accompanying condensed consolidated financial statement. All significant intercompany accounts and transactions have been eliminated in consolidation. 2.Summary of Significant Accounting Policies Interim Financial Information The accompanying interim condensed financial statements have been prepared by our management in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and in conjunction with the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures required for annual financial statements have been condensed or excluded pursuant to SEC rules and regulations. Accordingly, the interim condensed financial statements do not include all of the information and footnotes require by GAAP for complete financial statements. The accompanying financial information reflects all adjustments, which are, in the opinion of our management, of a normal recurring nature and necessary for a fair presentation of our financial position, results of operations and cash flows for the interim periods. Interim results of operations are not necessarily indicative of the results to be expected for the full year.Operating results for the three and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December31,2007. 6 Table of Contents Cash and Cash Equivalents We consider all short-term, highly liquid investments that are readily convertible to cash with a maturity of three months or less at the time of purchase to be cash equivalents. Real Estate Purchase Price Allocation. We will account for all acquisitions in accordance with Financial Accounting Standards Board’s (“FASB”) Statement of Financial Accounting Standard No. 141, “Business Combinations” (“SFAS 141”). Upon acquisition of a property, we will allocate the purchase price of the property based upon the fair value of the assets acquired and liabilities assumed which generally consist of land, buildings, tenant improvements, leasing commissions and intangible assets including in-place leases and above market and below market leases. We allocate the purchase price to the fair value of the tangible assets of an acquired property by valuing the property as if it were vacant. The value of the building will be depreciated over an estimated useful life of 39 years. The purchase price will be further allocated to in-place lease values based on management’s evaluation of the specific characteristics of each tenant’s lease and our overall relationship with the respective tenant. The value of in-place lease intangibles, which will be included as a component of investments in real estate, will be amortized to expense over the remaining lease term.If a lease is terminated prior to its expiration, the unamortized portion of the tenant improvements, leasing commissions, intangible lease assets or liabilities and the in-place lease value will be immediately charged to expense. Acquired above and below market leases will be valued based on the present value of the difference between prevailing market rates and the in-place rates over the remaining lease term. The value of acquired above and below market leases will be amortized over the remaining non-cancelable terms of the respective leases as an adjustment to rental revenue. We will amortize the value of in-place leases and above and below market leases over the initial term of the respective leases. Should a tenant terminate its lease, the unamortized portion of the above or below market lease value will be charged to revenue. Evaluation of Possible Impairment of Real Property Assets Management will continually monitor events and changes in circumstances that could indicate that the carrying amounts of our real estate assets, including those held through joint ventures may not be recoverable. When indicators of potential impairment are present that indicate that the carrying amounts of real estate assets may not be recoverable, we will assess the recoverability of the real estate assets by determining whether the carrying value of the real estate assets will be recovered through the undiscounted future operating cash flows expected from the use of the asset and its eventual disposition. In the event that such expected undiscounted future cash flows do not exceed the carrying value, we will adjust the real estate assets to the fair value and recognize an impairment loss. Projections of expected future cash flows require us to estimate future market rental income amounts subsequent to the expiration of current lease agreements, property operating expenses, discount rates, the number of months it takes to re-lease the property and the number of years the property is held for investment. The use of certain assumptions in the future cash flows analysis could result in an incorrect assessment of the property’s future cash flows and fair value and could result in the overstatement of the carrying value of our real estate assets and net income if those assumptions ultimately prove to be incorrect. Consolidation Considerations for our Investments in Joint Ventures The FASB issued Interpretation No. 46 (“FIN 46R”) (revised December 2003), “Consolidation of Variable Interest Entities, an Interpretation of Accounting Research Bulletin No. 51” (“ARB 51”), which addresses how a business enterprise should evaluate whether it has a controlling interest in an entity through means other than voting rights and accordingly should consolidate the entity. Before concluding that it is appropriate to apply the ARB 51 voting interest consolidation model to an entity, an enterprise must first determine that the entity is not a variable interest entity (VIE). We will evaluate, as appropriate, our interests, if any, in joint ventures and other arrangements to determine if consolidation is appropriate. 7 Table of Contents Revenue Recognition and Valuation of Receivables Our revenues, which will be comprised largely of rental income, will include rents reported on a straight-line basis over the initial term of the lease. Because our leases may provide for free rent, lease incentives, or rental increases at specified intervals, we will be required to straight-line the recognition of revenue, which will result in the recording of a receivable for rent not yet due under the lease terms. Depreciation of Real Property Assets Our management will be required to make subjective assessments as to the useful lives of our depreciable assets. We will consider the period of future benefit of the asset to determine the appropriate useful lives. Depreciation of our assets is expected to be charged to expense on a straight-line basis over the assigned useful lives. Organizational and Offering Costs Our organization and offering costs are initially being paid by the Advisor on behalf of the Company. Pursuant to the Advisory agreement that we have entered into with our Advisor prior to commencement of the offering, we are required to reimburse the Advisor for such organization and offering costs up to 3.5% of the cumulative capital raised in the Primary Offering.
